Citation Nr: 1621966	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted entitlement to service connection for dysthymic disorder and assigned a 10 percent disability rating effective from August 19, 2005.

The Veteran testified before the undersigned Veterans Law Judge at a September 2011 Travel Board hearing, a transcript of which has been associated with the claims file.

In January 2012, the Board granted a 30 percent disability rating, but no higher, for dysthymic disorder effective August 19, 2005.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, which became final pursuant to a September 2013 Mandate, the Court vacated and remanded the Board's decision for readjudication consistent with the Court's decision.  The case was subsequently returned to the Board.

Thereafter, the Board remanded this claim for further development in December 2013.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the evidence suggests that the Veteran may be unemployable due, in part, to symptoms of his service-connected dysthymic disorder.  Accordingly, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entirety of the appeal period, the Veteran's dysthymic disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; flattened affect; anxiety; panic attacks more than once a week; mild memory loss; chronic sleep impairment; disturbances of motivation and mood; difficulty concentrating; intermittent suicidal ideations without plan or intent; difficulties establishing and maintaining effective work and social relationships; and GAF scores ranging from 55 to 68; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for dysthymic disorder have been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2015).  

In this case, VA provided the Veteran notice, in an August 2005 letter, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In a December 2010 letter, VA informed the Veteran how VA determines disability ratings and effective dates. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, and the Veteran's lay statements.  As noted above, the Board remanded this case in December 2013, in part, to obtain outstanding VA treatment records dated from October 2010 to the present.  In November 2015, the AOJ obtained updated VA treatment records.  In light of the foregoing, the Board finds that there has been substantial compliance with its December 2013remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his dysthymic disorder in March 2007, September 2010, and January 2015.  The Board finds that, when taken together, the examinations are adequate to evaluate the Veteran's service-connected dysthymic disorder as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The Board also finds that the most recent examination report substantially complies with its previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim in December 2013 in order to provide the Veteran with a new VA examination.  In its remand directives, the Board asked the VA examiner to describe in detail all current manifestations of the Veteran's dysthymic disorder and assign a GAF score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  In January 2015, the Veteran underwent examination, and the examiner specifically discussed the manifestations of the Veteran's dysthymic disorder, as well as the effects that his symptoms have on his psychological, social, and occupational functioning.  

The Board acknowledges that Veteran's representative's argument that the examination is inadequate because the examiner did not provide a GAF score.  However, the Board notes that prior to the completion of the January 2015 VA examination, the new DSM-V was issued.  This updated medical text, which does not utilize GAF scores to assess mental health disorders and which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Thus, while the January 2015 VA examination report did not include a GAF score because the Veteran was diagnosed using the DSM-V, the Board finds that the examination report contains sufficient information and rationale to adjudicate the Veteran's increased rating claim.  Moreover, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).  Thus, the Veteran has not been prejudiced by the VA examiner's failure to provide one.  Therefore, despite the lack of a GAF score, the Board finds that there has been substantial compliance with its December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.   

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran contends that he is entitled to a higher disability rating for his dysthymic disorder, which is currently assigned a 30 percent rating.

The Veteran's dysthymic disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, an August 2005 VA treatment record shows that the Veteran reported being under excessive stress and having difficulty dealing with stressors.  He reported feeling tired and having difficulty sleeping.  He denied any suicidal or homicidal ideations, and he asked to talk with someone in mental health.

A September 2005 VA treatment record shows that the Veteran complained of increased stressors, sleep disturbance, and depression.  He also reported low energy and that he can be overly aggressive at time, but he denied ever being violent.   He denied feeling depressed every day, panic attacks, mania, psychosis, and suicidal or homicidal ideation.  The examiner noted that the Veteran "seems to have a hard time focusing and will lose his train of thought easily and need redirection to get back on track."  On mental status examination, the Veteran was cooperative, with good eye contact and neutral psychomotor activity.  His mood depressed, his affect was appropriate to his mood, and his speech was normal in amount, rate, and rhythm.  He had tangentiality rambling speech, but there was no evidence of delusions, hallucinations, obsessions, or compulsions. His abstraction was concrete, and his insight and judgment were fair.  The Veteran was diagnosed with mood disorder and assigned a GAF score of 60.

An August 2006 VA primary care note indicates that the Veteran's affect was flat and his mood was pleasant.  The Veteran reported being pleased with his current medication.  

The Veteran was afforded a VA examination in March 2007.  The Veteran reported variable levels of depression, trouble sleeping, and periods when he seems to lack energy and has trouble focusing.  He denied any history of manic symptoms.  The Veteran indicated that his symptoms seem to worsen in the winter months and improve in the spring.  The Veteran reported that he had been married for five years and that he gets along well with his wife.  He also reported that he has been a member of the state legislature for over ten years and that he considers himself employed full-time in the field of politics.  He denied a history of time lost from work for mental health reasons since his discharge for the military; however, he did report that he left his previous job because "he was constantly concerned that his mental health history would be uncovered and he would lose his job."  The Veteran reported that he spends much of his spare time (especially when the legislature is not in session) helping elderly or infirm individuals in his district.  He also reported that he was trying to start up a nonprofit organization to assist disabled veterans.  He indicated that he enjoys doing community service, watching the news programs, working around his house, and gardening.  He indicated that he attends church regularly.

On examination, the Veteran was alert and oriented, with good eye contact.  He was neatly dressed in coat and tie, and he was cooperative.  His speech was normal, and there was no abnormal psychomotor activity.  His mood was "a little down," and his affect was mildly anxious.  There was no evidence of illogical or delusional thought processes, suicidal or violent ideation, or auditory or visual hallucinations.  The Veteran's memory was good, his insight was equivocal, and his judgment was adequate.  There was no evidence of cognitive dysfunction.  The examiner diagnosed the Veteran with dysthymic disorder and assigned a GAF score of 65.  The examiner opined that the severity of the Veteran's symptoms was mild-to-moderate.  The examiner also indicated that the GAF score of 65 "reflects no apparent impairment in industrial function and mild-to-moderate impairment in social function."

A July 2008 VA treatment record shows that the Veteran reported feeling sad five out of seven days a week.  He reported severe stress related anxiety so intense that he was considering quitting his profession.  He also reported marital discord and ongoing, chronic "suicidal fleeing thoughts" without plan or past attempts since 2007.  The Veteran complained of poor focus and concentration, occasional crying, and feeling helpless and hopeless.  He also reported that he occasionally hears voices that tell him "to do things...how to do things...sometimes says just go ahead and end it...just be through with it."  The Veteran reported that he gets over agitated and has racing thoughts, such as worries about his job and his finances.  He reported that he often stays in bed self-isolating.  Regarding suicidal ideation, the Veteran reported last thinking about suicide a week ago.  He indicated that he "won't do it," and he denied a concrete plan.  Socially, the Veteran indicated that he tries to stay away from his family and that he does not feel like being bothered.  He reported that he spends much of his spare time helping individuals in his district, but that "this is becoming overwhelming and over demanding to him now."  The Veteran also indicated that he was fearful of telling the truth about what he feels or thinks because he will suffer professionally.  

On examination, the Veteran was cooperative and appropriately dressed and groomed, with good eye contact.  His mood was sad, his affect was flat but appropriate to speech content and mood, and his psychomotor activity was slowed.  His speech was non-pressured and normal in amount, rate, and rhythm.  His thought process was goal directed and coherent.  His thought content was negative for delusions, but positive for possible auditory hallucinations, chronic suicidal ideations, obsessions/compulsions, and sadness.  His insight was poor and his judgment was fair to good.  The examiner noted that she could not rule out "true auditory hallucinations at this time, but I suspect this is not actually true psychosis, but is a residual of the dysthymia and sleep deprivation chronicity."  The Veteran was prescribed new medication for anxiety and sleep and assigned a GAF score of 55.

At another July 2008 VA mental health consultation, the Veteran reported feeling hopeless, helpless, and depressed.  He described decreased energy and motivation, sleep disturbances, and occasional suicidal ideations with no plan or intent to harm himself.  On examination, he was alert, oriented, and appropriately dressed and groomed.  He was guarded initially, but became more cooperative.  His mood was subdued, his affect was constricted, and his speech was productive and normal in content, rate, and rhythm.  He thought process was goal oriented and coherent, and there was no evidence of delusions, obsessions, compulsions, or suicidal or homicidal ideation.  He denied auditory or visual hallucinations, and his judgment and insight were adequate.  The Veteran was diagnosed with depressive disorder versus dysthymia by history, and he was assigned a GAF score of 55.

An August 2008 VA treatment record shows that the Veteran reported an improvement in his functioning since his last visit.  He indicated that he no longer had hopeless or helpless feelings, and he denied suicidal thoughts, plan, or intent.  He described an increase in his mood on a 1-10 scale from 4 on the last visit to currently about 7.  He reported continuing reservations about being required to function or be around large crowds, but reported that this had also improved.  The Veteran was assigned a GAF score of 60.  

In an August 2008 statement, the Veteran indicated that "symptoms of depression, anxiety, and sleep problems affect my ability to perform my daily activities."  

A December 2008 VA treatment record shows that the Veteran presented in good spirits, appropriately dressed and groomed, and alert and well oriented.  He described his current level of functioning as "I am doing a lot better, absent of target symptoms, and improvement in stressors."  He denied hopeless, helpless, sad, or depressed feelings.  He also denied anxiety, irritability, agitation, anhedonia, or problems with sleep.  He reported that since his last clinic visit, he reevaluated his situation and made changes in his life to deal with his depression.  He indicated that he was optimistic about his life, and he reported that he was returning to school.  The Veteran also reported that he was handling his job "a lot better," and that he no longer allows the job to "stress me out."  The Veteran was assigned a GAF score of 65, and his medications were discontinued.  

In a September 2009 statement, the Veteran indicated that his disability "interferes with his abilities to function personally and in his work environment."

During an October 2009 VA mental health clinic appointment, the Veteran presented with a solemn mood, but he was alert, well oriented, and appropriately dressed and groomed.  He described a decline in functioning and an increase in depressive symptoms and stressors.  He reported recently feeling sad and depressed, but he denied feeling hopeless or helplessness.  He described having some anhedonia, mild anxiety, and apathy concerning his life and functioning lately. He reported that he was not as motivated as before and felt like he was more or less coasting.  He indicated that he was in school, working, and trying to remain busy with his family in the community.  On examination, the Veteran's appearance and speech were normal, his mood was dysphoric, and his affect was congruent with his mood.  There was no evidence of suicidal or homicidal ideation or auditory or visual hallucinations.  The examiner noted "some decline in functioning... related to psychosocial stressors" and assigned a GAF score of 60. 

A February 2010 VA treatment record shows that the Veteran reported "doing fairly well."  He described having difficulty with his current employment and stated that his position causes him a lot of stress which causes his depression to worsen.  He reported that he was going to school full time and staying busy with other obligations in the community.  He denied feeling hopeless or helpless.  He reported having difficulty with anxiety and irritability.  He also reported that he usually gets adequate sleep.  The Veteran requested that he be restarted on medication due to "current problems and functioning."  He was assigned a GAF score of 60.

A June 2010 VA treatment record shows that the Veteran presented in good spirits, appropriately dressed and groomed, and alert and well oriented.  He reported that he was "doing a lot better."  He indicated that he hated his job, but he denied feeling sad, depressed, helpless, or hopeless, and he denied anxiety, irritability, agitation, anhedonia, or problems with sleep.  He reported that since the legislature is out of session he is functioning better.  The examiner noted an "improvement in target symptoms and psychosocial stressors."  The examiner also noted that the Veteran was noncompliant on antidepressant medication.  The Veteran was assigned a GAF score of 65.  

The Veteran was afforded an examination in September 2010.  The Veteran reported that he was concerned about the evaluation and reluctant to talk to someone about his problems.  The Veteran reported chronic anxiety and nervousness and an inability to tolerate stresses.  He also reported chronic sleep difficulties and indicated that he barely sleeps four to six hours a night.  He reported that he stays isolated and that he is tired of being around people.  He indicated that he becomes extremely anxious and nervous and has difficulty staying focused at work.  The Veteran also described decreased energy, poor motivation, lack of interest in activities, and frequent crying spells over life in general.  He denied memory problems, hopelessness, and guilt.  He also denied active suicidal or homicidal ideation, although he admitted having passive suicidal thoughts.  The Veteran denied any significant psychotic symptoms, and no paranoia or delusions were reported.  The Veteran reported that he sometimes hears voices in his head, but when asked, he indicated that it is his own voice.  No command auditory hallucinations were reported.  The Veteran reports chronic anxiety and nervousness over people confronting him and asking him questions.  The Veteran indicated that it saddens him to see other people happy and full of life because he wants to do the same, but it seems that he cannot be happy.

Regarding social and industrial functioning, the examiner indicated that the Veteran's "psychiatric symptoms have affected his industrial and social functioning."  The Veteran reported difficulty at work due to chronic anxiety, nervousness, and problems with attention and concentration.  He indicated that his current job "is not going well," and that he is trying to save money to go into business for himself.  He reported that he breaks into sweats when he is around people and that he cannot stand being around a lot of noise because it affects his ability to stay focused at work.  The Veteran also reported marital discord and turmoil.  He indicated that he avoids crowded situations and that he is not able to enjoy social situations with his wife, who is more social and likes to be out doing activities.  He also reported having problems at school due to difficulty with attention, concentration, chronic anxiety, and memory problems.  The Veteran reported that he mostly stays in the house, but that he likes to work in the yard and watch television.  He reported that he occasionally talks to his brother and sister over the phone, but he did not report any other meaningful social life, any activities of leisure, or other activities of interest.  

On examination, the Veteran was adequately dressed and groomed.  His communication and sensorium was clear, and his general appearance and behavior were appropriate and within normal limits.  His speech had normal volume and regular rate and rhythm, and his psychomotor activity within normal limits.  He described his mood as "tired," and his affect was stable, restrictive, and mood congruent.  His thought content was absent of current suicidal or homicidal ideation, paranoia, and delusions.  His perception was normal with no active auditory or visual hallucinations reported.  His recent and past memory were grossly intact, his insight was limited, his judgment was adequate, and his cognitive functioning was grossly intact.  The examiner diagnosed dysthymic disorder and assigned a GAF score of 65.  

The examiner summarized that the Veteran "continues to manifest significant mood symptoms as evidenced by chronically sad and depressed mood, anhedonia, poor motivation, chronic anxiety, nervousness, worthlessness, and passive suicidal thoughts."  The examiner indicated that the overall GAF of 65 "reflects mild to moderate impairment in industrial and social functioning."  The examiner noted "some difficulty at work due to anxiety, nervousness, and difficulty with attention and concentration," however, the examiner observed that there were "no observable impairments in communication or thought disorders."  The examiner also indicated that the Veteran's "social life has been compromised due to his psychiatric symptoms."  The examiner noted that the Veteran reported minimal social interpersonal interaction and some marital discord because he is unable to participate in social activities with his wife.

In a November 2010 statement, the Veteran requested another examination with a different doctor because he had problems opening up and talking to the September 2010 examiner.  The Veteran indicated that the September 2010 examination was not a good reflection of his current functioning.

A December 2010 VA treatment record shows that the Veteran presented in solemn mood, appropriately dressed and groomed, alert, and well oriented.  He reported his current level of functioning as "I think I'm doing alright," and he described periods of not functioning well and changes in psychosocial stressors.  He denied feelings of hopelessness or helplessness and sad or depressed mood.  He reported continued stress from his job and school.  The examiner indicated that the Veteran was "stable, functioning at baseline," and assigned a GAF score of 60.  

A June 2011 VA treatment record shows that the Veteran presented appropriately dressed and groomed, alert, well oriented, calm, and cooperative.  He reported his current level of functioning as "I feel like I am doing well."  He indicated that he recently had problems that required him to withdraw from school for the semester.  He denied feelings of hopelessness or helplessness and sad or depressed mood.  He reported that his job was more stressful than usual, and he described periodic episodes of dysphoric mood, irritability, and excessive worry.  The examiner indicated that the Veteran was "stable, functioning at baseline," and assigned a GAF score of 60.  

During the September 2011 Board hearing, the Veteran reported that he had recently been re-elected.  He indicated that because he is in the public eye, he has a hard time opening up to doctors.  The Veteran testified that he is depressed seven months out of the year and that he does not like to go out or be around people, which has caused problems with his family.  The Veteran also described "serious problems with motivation."  He reported that it is hard for him to complete tasks, especially when he in a group of people.  He reported that when he does not have space, he has panic attacks.  He reported experiencing major, debilitating panic attacks once or twice a month.  The Veteran also reported that he isolates himself.  

The Veteran testified that when the legislature is in session, he tries to stay in his office and that he misses a lot of community meetings.  He reported that he gets panic attacks when speaking.  The Veteran testified that he has feeling of anxiety weekly that are the beginnings of a panic attack.  The Veteran reported that when he is in a crowded room, he usually sits near a door so that if a panic or anxiety attack comes, he can run out and pretend that he is answering his phone.  

The Veteran reported that some of his symptoms are not controlled by medication, but that he holds back from telling doctors this because he fears that he will lose his job if others know that he is in treatment.  The Veteran also testified that he isolates from his spouse and other family and that he has no close friends.  He reported that "just about every day," he is stays in his room watching television with the doors and curtains closed.  

An April 2012 VA treatment record shows that the Veteran presented with a solemn mood, appropriately dressed and groomed, alert, and well oriented.  He reported that he was currently functioning well, with few changes in psychosocial stressors.  He denied feelings of hopelessness or helplessness and a sad or depressed mood.  He also denied anxiety, irritability, anhedonia, mood swings, or problems with sleep, and he reported that he had not had any more episodes of emotional outbursts on the job.  He also reported that he was re-elected to his position as a state legislator and that he decided not to pursue other business interests.  The examiner indicated that the Veteran was "stable, functioning at baseline," and assigned a GAF score of 65.  

An October 2012 VA treatment record shows that the Veteran presented casually dressed and groomed, alert, and well oriented.  He reported that he was currently functioning well, with few changes in psychosocial stressors.  He denied feelings of hopelessness or helplessness and a sad or depressed mood.  He also denied anxiety, irritability, anhedonia, mood swings, or problems with sleep.  The Veteran reported that he was having some difficulty coping with stress from his job and that his goal was to manage his condition to complete his current term and then retire.  The examiner indicated that the Veteran was "stable, functioning at baseline," and assigned a GAF score of 65.  
A May 2013 VA treatment record shows that the Veteran presented casually dressed and groomed, alert, well oriented, and in good spirits.  He reported that he was currently functioning well, with few changes in psychosocial stressors.  He denied feelings of hopelessness or helplessness and a sad or depressed mood.  He also denied anxiety, irritability, anhedonia, mood swings, or problems with sleep.  He reported that the legislature was currently in recess and that he is able to relax at home and take care of himself.  He described the same stressors, mostly his work.  The examiner assigned a GAF score of 68.

An October 2013 VA treatment record shows that the Veteran presented casually dressed and groomed, alert, well oriented, calm, cooperative, and with an euthymic mood.  He reported that he was currently functioning well, with no significant changes in psychosocial stressors.  He denied feelings of hopelessness or helplessness and a sad or depressed mood.  He also denied anxiety, irritability, anhedonia, mood swings, or problems with sleep.  He described being under a lot of stress in his current job as a state legislator.  He spoke in detail of wanting to cease his current employment and find something else that is less stressful.  On examination, the Veteran's thoughts were goal directed, logical, and coherent.  His mood was euthymic with congruent affect, and his insight, judgment, and impulse control were adequate.  His speech was productive, with appropriate content and regular rate and rhythm.  His behavior was pleasant and cooperative.  The examiner diagnosed the Veteran with "Persistent Depressive Disorder (Dysthymia)" pursuant to the DSM-V.  

In a November 2013 statement, the Veteran's representative indicated that the Veteran has problems with his job and has experienced severe, stress-related, anxiety that is so intense that he has considered quitting his job.  The representative also indicated that the Veteran has missed quite a few community meetings, that he has had panic attacks when he is speaking, and that he has serious problems with very stressful situations.

A March 2014 VA treatment record shows that the Veteran presented casually dressed and groomed, alert, well oriented, calm, cooperative, and with an euthymic mood.  He reported that he was currently functioning fairly well, with few changes in target symptoms and no significant changes in psychosocial stressors.  He denied feelings of hopelessness or helplessness and a sad or depressed mood.  He also denied anxiety, irritability, anhedonia, mood swings, or problems with sleep.  He reported more difficulty when he takes his medication when he is required to work.  He also indicated that he functions fairly well when he is not working.  He reported having a lot of stress in his current job as a state legislator.  On examination, the Veteran's mood was euthymic, and his affect was congruent with his mood.  His speech was productive, with regular rate and rhythm.  His though process was goal directed and coherent, and his thought content was normal, with no evidence of delusions, suicidal or homicidal ideation, or obsession or compulsions.  He denied auditory, visual, or other hallucinations.  The Veteran's judgment and insight were adequate.  

A July 2014 VA treatment record shows that the Veteran presented casually dressed and groomed, alert, well oriented, calm, cooperative, and with an euthymic mood.  He reported that he had been having some problems lately, and he described a decline in functioning and increase in depressive symptoms since his last clinic visit.  The Veteran described no significant change in his stressors.  He denied feelings of helplessness or hopelessness, but described his mood as "sad/downtrodden" lately.  He denied suicidal or homicidal ideations.  The Veteran reported problems with decreased energy level, motivation, sleep disturbance, and focus and concentration.  He reported that he decided to quit school because he was afraid he would not be able to keep up at his current level of functioning.  He denied anxiety, irritability, anhedonia, or problems with impulse control.  He reported that his current position as a state legislator was also causing him a lot of stress. 

An October 2014 VA treatment record shows that the Veteran presented casually dressed and groomed, alert, well oriented, calm, cooperative, and with an euthymic mood.  He reported no significant changes in functioning or depressive symptoms since his last clinic visit.  He also reported that he was thinking of letting his position go.  He denied feelings of helplessness or hopelessness, but described his mood as "sad/downtrodden" lately.  He denied suicidal or homicidal ideations.  He reported being able to function fairly well while at home, but continued difficulty while working or in a situation that requires focus and concentration.  He denied anxiety, irritability, anhedonia, occasional mood swings, and problems with sleep disturbance.

The Veteran was afforded a VA examination in January 2015.  The Veteran reported the following symptoms: depressed mood four to five days a week; markedly diminished interest or pleasure in most activities; insomnia; fatigue or loss of energy nearly every day; feelings of worthlessness or excessive or inappropriate guilt; diminished ability to think or concentrate, or indecisiveness; recurrent suicidal ideation without a specific plan.  The Veteran also reported experiencing three to four panic attacks a week that are triggered by being in enclosed, tight places.  He reported that he avoids driving during high traffic hours to avoid having panic attacks.  The Veteran also reported frequent anxiety related to uncertainty in his life.  He reported suicidal thoughts without any intent or plan to act on these thoughts.  The Veteran indicated that he would not kill himself.  

The examiner indicated that the Veteran had the following symptoms: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The examiner diagnosed the Veteran with Major Depressive Disorder, Moderate and Other Specified Anxiety Disorder.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Finally, the examiner indicated that "[t]he change in diagnosis from dysthymic disorder to major depressive disorder represents a progression in the diagnosis of dysthymic disorder to a more severe form of depression."

A February 2015 VA treatment record shows that the Veteran presented casually dressed and groomed, alert, well oriented, calm, cooperative, and with an euthymic mood.  He reported no significant changes in functioning or depressive symptoms since his last clinic visit.  He denied feelings of hopelessness or helplessness and a sad or depressed mood.  He also denied anxiety, irritability, anhedonia, mood swings, or problems with sleep.   He denied suicidal or homicidal ideations.   He reported having episodic depressive symptoms during the holidays.  

A July 2015 VA treatment record shows that the Veteran was alert and oriented, casually dressed and groomed, calm, and cooperative, with an euthymic mood.  He denied feelings of hopelessness or helplessness and a sad or depressed mood.  He also denied anxiety, irritability, anhedonia, mood swings, or problems with sleep.   He denied suicidal or homicidal ideations.  He indicated that he notices a change in his mood during the winter months.  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's dysthymic disorder most nearly approximates occupational and social impairment with reduced reliability and productivity.  The above-cited evidence reflects that the Veteran's dysthymic disorder has primarily been manifested by depressed mood; flattened affect; anxiety; panic attacks more than once a week; mild memory loss; chronic sleep impairment; disturbances of motivation and mood; difficulty concentrating; intermittent suicidal ideations without plan or intent; and difficulties establishing and maintaining effective work and social relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with reduced reliability and productivity.  

The Board notes that the Veteran did not exhibit all of the symptoms for a 50 percent rating.  The evidence of record does not demonstrate circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking.  However, the record does demonstrate the enumerated 50 percent symptoms of flattened affect; panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Moreover, to the extent that evidence, at times, shows a higher level of functioning, such as GAF scores over 60 and the January 2015 VA examiner's opinion that the Veteran's level of occupational and social impairment is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Board has considered the Veteran's reports that he often minimized his symptoms.  The Board finds that the functional impairment due to the above symptomatology during the entire appeal period more nearly approximates the criteria for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

The Board finds further support for the assignment of a 50 percent rating in the March 2007 and September 2010 VA examiners' assessments that the Veteran's symptoms present an overall level of impairment that is mild-to-moderate.  Additionally, the Board notes that the GAF scores that have been assigned in this case range from 55-68.  Many of these scores fall within the 51 to 60 range, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating.   

The Board has also considered whether a 70 percent rating or higher is warranted.  As noted above, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, while a 100 percent rating requires total occupational and social impairment.  With respect to the 70 percent criteria, the Court has held that "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, supra.

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, such as the impairment shown by the evidence in this case, while the 70 percent rating contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not suggested by the evidence of record, which reflects that although the Veteran has some difficulties dealing with the stress of his job as a state legislator, the Veteran has maintained his position for almost twenty years, and has been re-elected at least twice, despite his symptoms.  Moreover, despite his difficulties, the Veteran reported that in his capacity as a state legislator, he relates "quite well with the committees and vice chair of the County Board of Supervisors."  See August 2006 During Decision Review Officer Hearing Transcript.  Additionally, although the Board notes that the Veteran reported difficulties with school due to his level of functioning, the Veteran continuously re-enrolled throughout the appeal period.  Thus, while the Veteran reports some level of impairment in occupational functioning, he is clearly able to work around those stressors, further indicating his ability to adapt to stressful circumstances.  

Nor does the evidence demonstrate a deficiency in family relations as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, the evidence shows that the Veteran was able to maintain some social interactions with family members, including his wife and siblings, and also volunteered in his community.  Although the Veteran reported being socially isolated, he also maintained a long-term relationship with his wife, interacted with members of his community through volunteer work, and attended church regularly.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  Therefore, the Board finds that the evidence does not depict a deficiency in family relations for purposes of satisfying the 70 percent rating criteria.

The Board also finds that the evidence does not demonstrate deficiencies in judgment, thinking, and mood as contemplated by the 70 percent criteria.  In this regard, there is no evidence of symptoms such as intermittently illogical, obscure, or irrelevant speech; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  VA treatment records and VA examination reports show that the Veteran not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  In fact, the evidence of record shows that the Veteran was consistently noted as well-groomed with good hygiene and oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  VA examination reports and VA mental health treatment records repeatedly and consistently describe the Veteran as having fair to good judgment, with appropriate thought content and processes.  Further, the September 2010 VA examiner specifically noted no observable impairments in communication or thought disorders. 

The Board notes that the record reflects occasional suicidal ideation.  Although this is a symptom contemplated by the by the 70 percent criteria, the Veteran consistently denied any plan or intent to harm himself, and he more often than not denied any suicidal thoughts.  Similarly, the record contains evidence of possible auditory hallucinations, which could demonstrate a deficiency in thinking.  However, the July 2008 examiner noted that she could not rule out "true auditory hallucinations at this time, but I suspect this is not actually true psychosis, but is a residual of the dysthymia and sleep deprivation chronicity."  The September 2010 VA examiner indicated that the Veteran was vague with respect to auditory hallucinations.  Further, other than these two occasions, the Veteran denied experiencing any auditory or visual hallucinations, and there was no evidence of any other perceptual disturbances.  

The Board also notes that the Veteran regularly endorsed depression and panic attacks; however, the evidence does not reflect that these symptoms are near-continuous, nor do they affect the Veteran's ability to function independently, appropriately and effectively.  VA treatment records reveal more moderate anxiety and depression symptoms, with the Veteran completely denying any symptomatology on several occasions.  This evidence indicates that although the Veteran experiences panic attacks and disturbances of motivation and mood, which are symptoms enumerated in the criteria for a 50 percent rating, he clearly does not exhibit an inability to function independently, appropriately and effectively, as contemplated by the criteria for a 70 percent rating.  

Thus, the evidence of record does not support a finding that these symptoms caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Deficiencies in most areas must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013).  That is, simply because this Veteran has some symptoms contemplated by the 70 percent rating criteria; it does not mean that disability rises to that level.  The Board must instead look to the frequency, severity, and duration of the impairment.  Id.  Ultimately, the record reveals that the Veteran's thinking and judgment were fair to good; he had no history of legal or behavioral problems, violence, or arrests; he maintained a relationship with his spouse; and he worked as a state legislator throughout the appeal period, even being reelected on two separate occasions.  Based on the foregoing, the Board finds that the Veteran's dysthymic disorder is not manifested by occupational and social impairment with deficiencies in most areas. 

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication; in fact, the Veteran has been consistently able to actively communicate in individual therapy.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living activities, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, VA treatment records and the VA examinations show that the Veteran did not exhibit intermittently illogical, obscure, or irrelevant speech or spatial disorientation.  In fact, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  His judgment and insight were noted as fair to good.  The Veteran's concentration was noted as fair to good and his short term and long term memory were grossly intact.  The Veteran's communication skills were good and his understanding was intact.  Additionally, the Veteran consistently denied persistent delusions or hallucinations; grossly inappropriate behavior has not been documented; there has not been persistent danger of hurting self or others noted; and memory loss for names of close relatives, own occupation, or own name or similar symptoms has not been shown.  

Further, total occupational and social impairment has not been shown.  As stated, the Veteran maintained a social relationship with his wife and maintained employment throughout the appeal period.  

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating.  See Mauerhan, supra.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 70 or 100 percent is not warranted at any point during the period on appeal.  At times the Veteran's treatment records indicate improved symptoms, which may, in fact, warrant a lower rating than 50 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted for the entirety of the period on appeal.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected dysthymic disorder with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his dysthymic disorder, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

An initial rating of 50 percent, but no higher, for dysthymic disorder is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the January 2015 VA examiner indicated that the Veteran had difficulty in establishing and maintaining effective work relationships, and the September 2009 VA examiner opined that the Veteran's symptoms have an effect on his occupational functioning.  Additionally, in several recent VA treatment records, the Veteran has indicated that he intends to retire from his position as a state legislator due to his symptoms.  See, e.g., October 2014 VA Treatment Record; October 2012 VA Treatment Record.  These findings suggest that the Veteran may be unemployable, in part, as a result of his service-connected psychiatric disability.  The Board thus finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected psychiatric disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should adjudicate the Veteran's claim of entitlement to a TDIU due to a service-connected psychiatric disability.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


